




August 10, 2015
John Ritchie
[Address]
                        
Dear John,
We believe that you will make an important contribution to the success and
growth of Aerohive Networks, Inc. (“Aerohive,” or the “Company”).  With this in
mind, we are pleased to offer you the position of Sr. Vice President and Chief
Financial Officer initially reporting to me, as the Company’s CEO.  This letter
agreement is intended to confirm the terms of your proposed employment with us.
Consistent with this position, you will be expected to perform job-related
duties as assigned from time-to-time by your manager. Your primary job location
will be Aerohive’s offices located in Sunnyvale, California, but may include
such other places as Aerohive Networks may direct over time.  Please confirm
below with your acceptance of this offer the expected date of commencement of
your employment with Aerohive.
Cash Compensation.  This is an exempt position and your initial base salary will
be USD $315,000 on an annualized basis (before withholdings for applicable
taxes, benefits and other deductions).  As an employee in good standing you will
also be eligible to participate in our performance-based compensation program. 
Your initial performance-based target is 50 percent of your base salary.  Bonus
payments are calculated and paid quarterly, in arrears, on a pro-rated basis,
and based on achievement of various individual MBO and company performance
objectives, as periodically established and evaluated by Aerohive.  Your
individual MBOs will be defined and confirmed for you in writing from
time-to-time in conjunction with your continuing employment.  You must be
employed by Aerohive in good standing at the time the bonus is calculated and
paid in order to be eligible to receive the bonus payment.
All employment-related payments including expense reimbursements will be payable
in accordance with Aerohive’s standard payroll schedule and process, and all
earnings are subject to withholding, payroll taxes and other deductions required
by law. 
Stock Award and Employee Stock Purchase Plan.   In conjunction with your
commencement of employment, we will propose that our Board of Directors approve
an equity award comprising 315,000 shares of our Common Stock: 185,000 shares of
which will be in the form of an option and 130,000 shares of which will be in
the form of Restricted Stock Units.  The equity award is subject to such Board
approval and to all terms and conditions of the specific Aerohive Networks
equity plan from which the award will issue.  Once approved (and subject to your
continuing employment in good standing), 25% of the shares subject to the award
will vest after 12 months and the remaining shares would vest over the next 36
months of continuous service.  Our Board typically considers equity awards on a
quarterly basis; however, the date on which the Board acts could be later
depending on a variety of factors, and this could affect the date on which your
equity award is proposed for Board consideration.  You will receive more details
regarding the award from Stock Administration after the date on which our Board
considers your proposed award. In addition, as an employee of Aerohive, you may
be eligible to participate in our Employee Stock Purchase Program (ESPP).  The
ESPP offers employees the opportunity to purchase HIVE stock at a discount using
post-tax payroll deductions.  Enrollment into the program occurs twice a year,
typically in May and November.
Notwithstanding the foregoing vesting schedule, and consistent with similar
protections offered to members of our senior management, in conjunction with
your commencement of employment, we will propose that our Board of Directors
also approve entering with you the attached form of Separation and Change of
Control Severance Agreement (“the Separation Agreement”), which would, once
approved, provide additional benefits to you if you are terminated by the
Company other than for Cause, death, or disability (as defined in the plan) or
you resign for Good Reasons, and in either case you sign and do not revoke a
standard form of release then-offered to the Company’s employees. These
benefits, at all times as determined by and subject to the terms and conditions
of the Separation Agreement, would include certain severance payments and
acceleration of the then-unvested shares subject to your then-outstanding equity
awards.
Benefits.   Aerohive offers what we feel is a very competitive benefits
package.  A brief benefits summary is enclosed for your review. 
Eligibility.  Your eligibility to participate in Aerohive-sponsored compensation
programs, be awarded equity, and receive employee benefits will be subject in
each case to your continuing employment in good standing and the specific
applicable terms and conditions for the programs in question (including as they
may change or be administered over time).  Please note that Aerohive may from
time to time, in its discretion, adjust the benefits available to you and our
other employees. 




--------------------------------------------------------------------------------




At Will Employment.  During your employment with Aerohive, you will be expected
to establish and maintain a professional, cordial relationship with co-workers,
management, suppliers and customers.  You will be expected to learn the
requirements of the position and satisfactorily meet performance objectives over
time.  You also will be expected to participate actively in Aerohive’s
performance improvement processes and, at all times as a condition of continuing
employment, to abide by all then-current Aerohive policies and procedures and
legal or regulatory requirements applicable to your employment.  Aerohive’s
policies and procedures relating to employment can be found in the Company’s
Employee Handbook, which is available via the company Intranet, Jive. 
You understand and agree that your employment with Aerohive will at all times be
“at will.”  It is not for a specific term and you or Aerohive can terminate it
at any time, for any reason or no reason, with or without cause and with or
without notice.  Although your job duties, title, compensation and benefits, as
well as Aerohive’s personnel policies and procedures applicable to you, may
change from time to time, the “at will” nature of your employment can only be
changed in an express written agreement signed by you and the Company’s CEO.
Arbitration.     You and Aerohive agree to submit to mandatory, exclusive and
binding arbitration any controversy, dispute or claim arising out of, or
relating to, this letter agreement, your employment relationship, any benefit or
compensation you claim as a result of your employment, or the fact or
circumstances of employment termination.  However, you and Aerohive each retain
the right to seek or obtain equitable relief from a court having jurisdiction
over us.    The determination of this arbitration will be final, binding and
non-appealable by you or Aerohive, before the American Arbitration Association,
and its employment arbitration rules then in-effect, and will take place in
Santa Clara County, State of California, before a single arbitrator.  Aerohive
will bear the costs of the arbitrator; however, you will bear your own costs and
fees (including attorneys’ costs and fees) and Aerohive will bear its own costs
and fees incurred in conjunction with the arbitration (or otherwise in
conjunction with any controversy, dispute or claim between us).
You and Aerohive agree that this arbitration requirement shall not apply to any
dispute or claim relating to the misuse or misappropriation of the Company’s
trade secrets or proprietary or confidential information.
The other specific requirements and provisions of our agreement to arbitrate all
controversies, disputes or claims is provided in the Agreement to Arbitrate
Disputes and Claims included with this letter agreement. California Law.  Unless
we otherwise provide in a written agreement between us, California law will be
used in all instances to govern and enforce any controversy, dispute or claim
arising out of, or relating to, this letter agreement, your employment
relationship, any benefit or compensation you claim as a result of your
employment, or the fact or circumstances of your employment termination.
Other Conditions and Applicable Agreements.  You also must provide appropriate
identification establishing your identity and legal right to work within the
United States, and complete and return an I-9 form within the first three (3)
days of your date of hire. This offer is also contingent upon satisfactory
completion and clearance of professional references and the background check.
As a further condition of our offer and your initial and continuing employment
with Aerohive, you will be expected to sign and comply with certain agreements
and all Aerohive policies and procedures concerning benefits, confidential
information, assignment of inventions, arbitration of disputes, and business
conduct, among others.  In this regard, you will be asked to sign and return in
conjunction with your acceptance of this offer the enclosed Employment,
Confidentiality, Invention Assignment and Agreement to Arbitrate Disputes and
Claims.  These agreements, and the additional policies and procedures applicable
to you at all times during employment with Aerohive, contain important
conditions effecting your employment and your legal rights in general.  Please
read and review them carefully and feel free to consult with your attorney or
other advisor concerning their terms, significance and effect on you. 
This is Our Complete Offer Agreement.      This letter agreement, along with the
additional documents referenced below, constitute the full, complete and only
agreement between you and Aerohive regarding your employment and Aerohive’s
employment relationship with you.  Any contrary communications, representations,
promises or assurances which may have been made or be made to you, concerning
any aspect of your employment, are superseded by this offer and of no binding
effect on Aerohive.  Any additions or modifications of these terms are required
to be in writing and signed by you and the Company’s CEO in order to be
effective and binding on Aerohive.  
* * * * *
If acceptable, please sign, date and return to Human Resources this letter
agreement, along with the enclosed additional documents.  If not accepted before
the close of business on September 1, 2015, this letter agreement and employment
offer will automatically expire.
If there are any questions or concerns, please contact Valerie Junger, VP, Human
Resources, via email at vjunger@aerohive.com.
We are excited to have you join our team and look forward to working with you at
Aerohive.  Welcome aboard!  




--------------------------------------------------------------------------------




Sincerely,
Aerohive Networks, Inc. 


/s/ David Flynn

David Flynn
Chief Executive Officer
 
I have read and understand this employment offer and agreement and accept its
terms as a condition of my initial and continuing employment with Aerohive.  I
also specifically understand that Aerohive may revoke this offer at any time,
and for any reason, prior to my actual commencement of employment and without
obligation or liability to me, and that my continuing employment thereafter with
Aerohive Networks shall be “at will”, subject to my compliance with all policies
or procedures in effect, and terminable by me or by Aerohive at any time, for
any reason, with or without cause and with or without notice.




/s/ John Ritchie

Signature of John Ritchie
8/26/15

Date
8/31/15

Confirmed Start Date
  
Confirmed legal name:
First name
John

Last name
Ritchie

 
Attachments: 
Employment, Confidentiality, Invention Assignment Agreement to Arbitrate
Disputes and Claims
Employee Benefit Summary







